In our opinion the facts of this case make applicable herein the provisions of Section 6308-6, General Code, known generally as the "guest statute," which relieves the owner, operator or a person responsible for the operation of a motor vehicle from all liability for the injury or death of a gratuitous guest being transported in such motor vehicle resulting from the operation thereof, unless such injury or death is caused by wilful or wanton misconduct in the operation of the vehicle. This court held in the cases of Kitchens v. Duffield, ante, 500, that the "guest statute" in its existing form applies when the particular motor vehicle involved is being operated on either a private or public way or avenue of travel.
The judgment of the Court of Appeals herein is therefore affirmed on authority of the cases above cited.
Judgment affirmed.
WEYGANDT, C.J., MATTHIAS, HART, ZIMMERMAN, SOHNGEN and STEWART, JJ., concur.
TURNER, J., not participating. *Page 507